Citation Nr: 1308195	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-18 767A	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for peripheral neuropathy, to include as due to exposure to herbicides.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.


FINDINGS OF FACT

In January 2013, prior to the promulgation of a decision on the issue on appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the outstanding claim for service connection for peripheral neuropathy, to include as due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issue of service connection for peripheral neuropathy, to include as due to exposure to herbicides, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2013, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw from appeal the outstanding claim for service connection for peripheral neuropathy, to include as due to exposure to herbicides.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the matter, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


